[william_motexformxarxexe001.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 EXECUTIVE EMPLOYMENT
AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
1019 th August 2020 (the “Effective Date”), is entered into by and between,
Warehouse Goods LLC, a Delaware corporation (the “Company”), and William Mote
(the “Employee”). (Company and Employee are sometimes individually referred to
herein as a “Party” and collectively as the “Parties”). WHEREAS, the Company and
the Employee desire to enter into an employment relationship, in accordance with
the terms and conditions set forth in this Agreement. NOW, THEREFORE, in
consideration of the foregoing recitals, which are made a part hereof, the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows: 1. Employment Term. Unless terminated earlier
in accordance with Section 4 hereof, Employee’s employment with the Company
pursuant to this Agreement shall be for an initial term of three (3) years
commencing on the Effective Date and ending on the third anniversary of the
Effective Date (the “Initial Term”). Thereafter, this Agreement shall be
automatically renewed for successive one-year terms commencing on the applicable
anniversary of the Effective Date (each such successive year being a “Renewal
Term,” and, together with the Initial Term, or such lesser period in the event
of termination of Employee’s employment prior to the expiration of the Initial
Term or a Renewal Term by a Party pursuant to the provisions of this Agreement,
the “Employment Term”), unless either Party gives written notice to the other
Party not less than ninety (90) days prior to the end of the Initial Term or a
Renewal Term, as the case may be, of such Party’s election not to renew this
Agreement (“Notice of Non-Renewal”). 2. Position and Duties; Exclusive
Employment; Principal Location; No Conflicts. (a) Position and Duties. During
the Employment Term, the Employee shall serve as Chief Financial Officer for the
Company, reporting directly to the Company’s Chief Executive Officer (the
“CEO”), and shall have such duties, authority, and responsibility as shall be
assigned and determined from time to time by the CEO, including duties and
responsibilities for the Company and its current and any future parent,
subsidiaries and affiliates, including but not limited to Greenlane Holdings,
Inc. (“Greenlane”) and Greenlane Holdings, LLC (formerly known as Jacoby
Holdings, LLC), (the Company and its current and any future parent, subsidiaries
and affiliates are collectively referred to herein as the “Company Group”)
without additional compensation or benefits other than as set forth in this
Agreement. (b) Exclusive Employment. Employee agrees to devote all of Employee’s
full business time and attention exclusively to the performance of Employee’s
duties hereunder and in furtherance of the business of the Company Group.
Employee shall (i) perform Employee’s duties and responsibilities hereunder
honestly, in good faith, to the best of Employee’s abilities in a diligent
manner, and in accordance with the Company Group’s policies and applicable law,
(ii) use Employee’s best efforts to promote the success of the Company Group,
(iii) not do anything, or permit anything to be done at Employee’s direction,
that is intended to be inconsistent with Employee’s duties to the Company Group
or opposed to the best interests of the Company Group or which is a conflict of
interest, and (iv) not be or become an officer, director, manager, employee,
advisor, or consultant of any business other than that of the Company Group,
unless the Employee receives advance written approval from the COO and all other
approvals required under the



--------------------------------------------------------------------------------



 
[william_motexformxarxexe002.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 policies of the
Company Group. Employee shall not, during Employee’s employment with the
Company, be involved directly or indirectly, in any manner, as a partner,
officer, director, stockholder, member, manager, consultant, advisor, investor,
creditor or employee for any company engaged in a substantially similar business
to the Company Group; however, Employee may use Employee’s personal funds to
invest in a publicly traded company that engages in a similar business, but
shall not own more than two (2%) percent of the stock thereof. Notwithstanding
the foregoing, Employee may engage in civic and not-for-profit activities, as
long as such activities do not interfere with Employee’s performance of
Employee’s duties to the Company Group or the commitments made by Employee in
this Section 2(b). (c) Principal Location; Travel. During the Employment Term,
the Employee shall perform the duties and responsibilities required by this
Agreement at the Company Group’s offices located in Boca Raton, Florida or such
other location as determined within the sole discretion of the COO, and will be
required to travel to other locations, including internationally, as may be
necessary to fulfill the Employee’s duties and responsibilities hereunder. (d)
No Conflict. Employee represents and warrants to the Company that Employee has
the capacity to enter into this Agreement, and that the execution, delivery and
performance of this Agreement by Employee will not violate any agreement,
undertaking or covenant to which Employee is party or is otherwise bound,
including any obligations with respect to non-competition, non-solicitation, or
proprietary or confidential information of any other person or entity. 3.
Compensation; Benefits. (a) Base Salary. During the Employment Term, the Company
shall pay to Employee an annualized base salary of Three Hundred and Twenty
Thousand and No/100 Dollars ($320,000.00) (the “Base Salary”), which shall be
payable in regular installments in accordance with the Company’s customary
payroll practices and procedures, but in no event less frequently than monthly,
and prorated for any partial year worked. The Base Salary is subject to review
annually throughout the Employment Term by the Compensation Committee (the
“Compensation Committee”) of the Board and the Board of Directors of Greenlane
Holdings, Inc. (the “Board”) and may be subject to increase in the Board’s
discretion. (b) Incentive Compensation. (i) Annual Bonus. (A) Amount. For each
complete fiscal year during the Employment Term, Employee shall be eligible to
receive an annual performance-based bonus (the “Annual Bonus”) of fifty percent
(50%) based upon achieved Company performance metrics for the given fiscal year
and/or Employee achievement of identified individual performance goals, all as
determined by the Compensation Committee within the first quarter of such
applicable fiscal year during the Employment Term. (B) Timing of Payment. The
Annual Bonus shall be paid in the immediately following fiscal year to the
fiscal year to which the Annual Bonus relates at the same 2



--------------------------------------------------------------------------------



 
[william_motexformxarxexe003.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 time bonuses are paid
to other executives of the Company, but in no event later than three months
following the end of the fiscal year to which the Annual Bonus relates. (C) Form
of Payment. In the Compensation Committee's complete and sole discretion, an
Annual Bonus may be (I) paid in cash, (II) by the issuance of Awards under the
Greenlane Holdings, Inc. 2019 Equity Incentive Plan (or any successor plan
thereto) (the “Plan”), or (III) any combination of (I) and (II). (D) Conditions
to Payment. To be eligible to receive such Annual Bonus, Employee must (I)
remain continuously employed with and by the Company (or any member of the
Company Group) through the last day of the fiscal year to which the Annual Bonus
relates, and (II) be in good standing with the Company (and all members of the
Company in the same controlled group) (i.e., not under any type of performance
improvement plan, disciplinary suspension, final warning, or the like) as of the
last day of the fiscal year to which the Annual Bonus relates. Unless otherwise
provided in this Agreement, if Employee incurs a termination of employment prior
to the last day of the fiscal year to which the Annual Bonus relates, Employee
shall not be entitled to any Annual Bonus for such fiscal year. (ii) Annual
Equity Award. (A) Amount of Annual Equity Award. Employee shall be eligible to
receive long term equity incentive compensation awards under the Greenlane
Holdings, Inc. 2019 Equity Incentive Plan (or any successor plan thereto) (the
“Plan”) for each fiscal year during the Employment Term (an “Annual Equity
Award”). With input from the Company, the Annual Equity Award will be determined
under the equity grant policies established by the Compensation Committee and
shall be subject to the underlying terms and conditions of the Plan.
Notwithstanding the foregoing, any Award Agreement (as defined in Section 11(f)
of the Plan) shall provide that in the event of a Change in Control (as defined
in Section 11(h) of the Plan), one hundred percent (100%) of any Annual Equity
Award granted to the Employee shall fully vest and, if applicable, become fully
exercisable immediately before the Closing. (B) Grant. Each Annual Equity Award
is intended to be granted and coincide with the anniversary date of the
Effective Date of this Agreement, but such grant cannot become effective until
formal action is taken with respect to such grant by the Compensation Committee.
As such, the Company will take commercially reasonable efforts to coordinate
with the Compensation Committee to take grant action for each Annual Equity
Award as soon as administratively practicable following each respective
anniversary date of the Effective Date of this Agreement. (iii) Clawback
Provisions. Notwithstanding anything to the contrary contained herein and
without limiting any other rights and remedies of the Company or Greenlane
(including as may be required by law), if Employee has engaged in fraud or other
willful misconduct that contributes materially to any financial restatements or
material loss to the Company or Greenlane (or any member of the Company Group) ,
the Company (with respect to the Annual Bonuses) or Greenlane (with respect to
the Annual Equity Awards) shall recover, for the 3-year period preceding the
date on which the Company or Greenlane (or any member of the Company Group), as
the case may be, is required to prepare the account restatements, the amount by
which any incentive compensation paid to Employee exceeded the lower amount that
would have been 3



--------------------------------------------------------------------------------



 
[william_motexformxarxexe004.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 payable to Employee
after giving effect to the restated financial results or the material loss, in
one or more of the following methods: (A) Require repayment by Employee of any
Annual Bonus (net of any taxes paid by Employee on such payments) previously
paid to Employee, (B) Cancel any earned but unpaid Annual Bonus or unissued
Annual Equity Award, (C) Rescind the exercise and/or vesting of any Annual
Equity Award and the delivery of shares of Greenlane’s common stock upon such
exercise or vesting, (D) Cause all outstanding unvested and unexercised equity
rights under the Plan, that are currently held by Employee, to be terminated and
become null and void, or (E) Adjust the future compensation of Employee in order
to recover the amount. In addition, the Employee’s Annual Bonus and Annual
Equity Award shall be subject to any other clawback or recoupment policy of the
Company, Greenlane or the Plan, as the case may be, as may be in effect from
time to time or any clawback or recoupment as may be required by applicable law.
(c) Welfare Benefit Plans. During the Employee’s employment with the Company,
the Employee shall be eligible for participation in the welfare benefit plans,
practices, policies and programs (including, if applicable, medical, dental,
disability, employee life, group life and accidental death insurance plans and
programs) that are maintained by, contributed to or participated in by the
Company, subject in each instance to the underlying terms and conditions
(including plan eligibility provisions) of such plans, practices, policies and
programs. (d) Expenses. Subject to Section 24 below, during the Employee’s
employment with the Company, the Employee shall be entitled to reimbursement of
all documented reasonable business expenses incurred by the Employee in
accordance with the policies, practices and procedures of the Company applicable
to employees of the Company, as in effect from time to time. (e) Relocation
Reimbursement. If Employee’s principal office location during the Employment
Term is changed by the Board to a location more than seventy-five (75) miles
away from the Company’s headquarters in Boca Raton, Florida, then the Company
shall reimburse Employee for the expenses incurred by Employee in relocating
Employee’s primary residence up to a maximum of Ten Thousand Dollars ($10,000),
which shall be reimbursed to Employee within thirty (30) days after Employee
submits documentation to the Company of such relocation expenses incurred by
Employee (the “Relocation Reimbursement”). Employee acknowledges that such
relocation reimbursement amounts are required to be included in taxable income
and reported as wages in the year in which the reimbursement is received. If
Employee terminates Employee’s employment with the Company and this Agreement
for any reason prior to the two-year anniversary of the date on which Employee
receives payment of the Relocation Reimbursement, 4



--------------------------------------------------------------------------------



 
[william_motexformxarxexe005.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 then Employee agrees
to repay the Company the Relocation Reimbursement (net of original taxes
withheld) and hereby authorizes the Company to deduct such repayment from the
Accrued Obligations (as defined in Section 5(a)(i) hereof), to the extent
permissible under applicable law. (f) Fringe Benefits. During the Employment
Term, the Employee shall be eligible to receive such fringe benefits and
perquisites as are provided by the Company, in its sole discretion, to its
employees from time to time, in accordance with the policies, practices and
procedures of the Company. (g) Paid Time Off. During the Employment Term,
Employee shall be entitled to paid time off as needed, in accordance with the
plans, policies, programs and practices of the Company applicable to its
executives, and, in each case, subject to the prior consent of the CEO or the
CEO’s designee. (h) Withholding Taxes. All forms of compensation paid or payable
to the Employee from the Company or the Company Group, whether under this
Agreement or otherwise, are subject to reduction to reflect applicable
withholding and payroll taxes pursuant to any applicable law or regulation. 4.
Termination. This Agreement and Employee’s employment with the Company may be
terminated in accordance with any of the following provisions. (a) Expiration of
Employment Term. This Agreement and Employee’s employment with the Company will
terminate upon expiration of the Employment Term following Notice of Non-Renewal
provided by either Party to the other Party in accordance with Section 1 hereof.
Any Notice of Non-Renewal given by the Company to the Employee shall not
constitute a termination of this Agreement by the Company with Cause or without
Cause. Any Notice of Non-Renewal given by the Employee to the Company shall
constitute a resignation by the Employee. (b) Termination By the Company Without
Cause. The Company may terminate this Agreement and Employee’s employment with
the Company at any time without Cause (as defined in Section 4(d)) by providing
written notice of termination to Employee. (c) Resignation By Employee For Any
Reason. Employee may terminate this Agreement and Employee’s employment with the
Company for any reason, by providing written notice to the Company at least
ninety (90) days prior to the effective date of termination (the “Notice
Period”). During the Notice Period, Employee shall continue to perform the
duties of Employee’s position and the Company shall continue to compensate
Employee as set forth herein. Notwithstanding the foregoing, if Employee
provides the Company with notice of termination pursuant to this Section 4(c),
the Company will have the option of requiring Employee to immediately vacate the
Company’s premises and cease performing Employee’s duties hereunder. If the
Company so elects this option, then the Company will be obligated to provide the
compensation and benefits hereunder to Employee for the duration of the Notice
Period. (d) Termination By the Company For Cause. The Company may immediately
terminate this Agreement and Employee’s employment with the Company for Cause,
which shall be effective upon delivery by the Company of written notice to
Employee of such termination, 5



--------------------------------------------------------------------------------



 
[william_motexformxarxexe006.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 subject to any cure
period as required herein. For purposes of this Agreement, “Cause” shall mean,
with respect to the Employee, one or more of the following: (i) the conviction
of the Employee of the commission of a felony or other crime involving moral
turpitude (including pleading guilty or no contest to such crime), whether or
not such felony or other crime was committed in connection with the business of
the Company Group; (ii) the commission of any act or omission involving gross
negligence, willful misconduct, moral turpitude, misappropriation, embezzlement,
dishonesty, or fraud in connection with the performance of the Employee’s duties
and responsibilities hereunder; (iii) reporting to work under the influence of
alcohol or illegal drugs, the use of illegal drugs at the workplace, or other
conduct causing the Company Group public disgrace or disrepute or significant
economic harm, whether in conjunction with the performance of Employee’s duties
on behalf of the Company Group or otherwise; (iv) the commission of any act or
omission which is significantly injurious to the Company Group, monetarily, as
determined in the reasonable discretion of the Board; (v) willful failure or
refusal to perform material duties and responsibilities as reasonably directed
by the COO or Board; (vi) any act or omission deliberately aiding or abetting a
competitor of the Company Group to the disadvantage or detriment of the Company
Group; (vii) breach of any applicable fiduciary duty to the Company Group; or
(viii) any other material breach of this Agreement. The Company shall not have
the right to terminate for Cause under subsections (iii), (v) or (viii) of this
Section 4(d) unless and until the Company provides Employee written notice
containing detailed reasons for the Cause termination and at least ten 10 days
to cure any act or omission constituting Cause pursuant to such subsections
prior to the effective termination date, provided however that the act or
omission is, in fact, curable. In no event shall the Employee have more than one
cure opportunity with respect to the recurrence of the same or similar actions
or inactions constituting Cause. (e) Termination as a Result of Death or
Disability of Employee. This Agreement and the Employee’s employment with the
Company shall terminate automatically upon the date of the Employee’s death
without notice by or to either Party. This Agreement and the Employee’s
employment with the Company shall be terminated upon thirty (30) days’ written
notice by the Company to the Employee that the Company has made a good faith
determination that the Employee has a Disability. For purposes of this
Agreement, “Disability” means the incapacity or inability of the Employee,
whether due to accident, sickness or otherwise, as confirmed in writing by a
medical doctor acceptable to the Company, to perform the essential functions of
the Employee’s position under this Agreement, with or without reasonable
accommodation, for an aggregate of ninety (90) days during any twelve (12) month
period of the Employee’s employment with the Company. Upon written request by
the Company, the Employee shall, as soon as practicable, provide the Company
with medical documentation and other information sufficient to enable the
Company to determine whether the Employee has a Disability. 5. Obligations of
the Company Upon Termination. (a) Termination By the Company Without Cause. If
the Employee incurs a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”) during the Employment Term by reason
of a termination of the Employee’s employment by the Company without Cause
pursuant to Section 4(b) hereof: (i) The Company shall pay Employee within
thirty (30) days after the effective date of termination or by such earlier date
if required by applicable law, (A) the aggregate 6



--------------------------------------------------------------------------------



 
[william_motexformxarxexe007.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 amount of Employee’s
earned but unpaid Base Salary then in effect, (B) incurred but unreimbursed
documented reasonable reimbursable business expenses through the date of such
termination, and (C) any other amounts due under applicable law, in each case
earned and owing through the date of termination (the “Accrued Obligations”).
(ii) In addition to the Accrued Obligations, the Company shall pay to Employee
the amount of any Annual Bonus earned, but not yet paid, with respect to the
fiscal year prior to the fiscal year in which the date of termination of
Employee’s employment with the Company occurs (the “Earned Annual Bonus”), which
such payment shall be made to Employee in accordance with Section 3(b) hereof.
(iii) In addition to the Accrued Obligations, subject to (A) Section 5(c) below,
(B) the Employee timely signing, delivering, and not revoking (if applicable)
the Release (as defined in this Section 5(a)(iii)), and (C) the Employee’s
compliance with the Employee’s post- termination obligations in Sections 6, 7,
8, 9, 10, and 11 hereof following the termination of Employee’s employment with
the Company, the Company shall pay to the Employee severance equal to six (6)
months of the Base Salary in effect on the date of termination (the
“Severance”), which shall be payable in equal installments in accordance with
the Company’s regular payroll practices and subject to all customary withholding
and deductions. Notwithstanding the foregoing, it shall be a condition to the
Employee’s right to receive the Severance that the Employee execute and deliver
to the Company an effective general release of claims in a form prescribed by
the Company, which form shall include, among customary terms and conditions, the
survival of Employee’s post-termination obligations in Sections 6, 7, 8, 9, 10,
and 11 of this Agreement following termination of Employee’s employment with the
Company (the “Release”), within twenty-one (21) days (or, to the extent required
by law, forty-five (45) days) following the date of termination of Employee’s
employment with the Company, and that the Employee not revoke such Release
during any applicable revocation period (the combined review period and
revocation period hereinafter referred to as the “Consideration Period”).
Subject to Section 5(c) below, upon timely execution, delivery and
non-revocation of the Release by Employee, the installment payments of the
Severance shall begin on the first normal payroll date that is after the later
of (I) the date on which the Employee delivered to the Company the Release
signed by the Employee, or (II) the end of any applicable revocation period
(unless a longer period is required by law). Notwithstanding the foregoing, if
the earliest payment date determined under the preceding sentence is in one
taxable year of the Employee and the latest possible payment date is in a second
taxable year of the Employee, the first installment payment of Severance shall
be made on the first normal payroll date that immediately follows the last date
of the Consideration Period. (b) Termination By the Employee For Any Reason;
Termination By the Company For Cause; Termination Due to Death or Disability of
Employee. If the Employee terminates the Employee’s employment and this
Agreement for any reason, the Company terminates the Employee’s employment and
this Agreement for Cause, or the Employee’s employment and this Agreement
terminates due to expiration of the Employment Term or due to the Employee’s
death or Disability, then the Company’s obligation to compensate the Employee
shall in all respects cease as of the date of termination, except that the
Company shall pay to the Employee (or the Employee’s estate in the event of
death) (i) the Accrued Obligations within thirty 7



--------------------------------------------------------------------------------



 
[william_motexformxarxexe008.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 (30) days after the
effective date of termination (or by such earlier date if required by applicable
law), and (ii) the Earned Annual Bonus, if any, in accordance with Section 3(b)
hereof. (c) Six-Month Delay. To the maximum extent permitted under Section 409A
of the Code, the Severance payable under Section 5(a)(iii) is intended to comply
with the “separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). To
the extent the overall Severance payable under Section 5(a)(iii) does not
qualify for the “severance pay exception,” then notwithstanding anything to the
contrary in this Agreement, no compensation or benefits, including without
limitation any Severance payable under Section 5(a)(iii) hereof, shall be paid
to the Employee during the six (6)-month period following the Employee’s
termination of employment with the Company if the Company determines that paying
such amounts at the time or times indicated in this Agreement would be a
prohibited distribution under paragraph (a)(2)(B)(i) of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A of the Code”). If the
payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six (6) month period
(or such earlier date upon which such amount can be paid under Section 409A of
the Code without resulting in a prohibited distribution, including as a result
of the Employee’s death), the Company shall pay the Employee a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Employee during such delay period (without interest). (d) Exclusive Benefits.
Notwithstanding anything to the contrary set forth herein, except as expressly
provided in this Section 5, the Employee shall not be entitled to any additional
payments or benefits upon or in connection with the Employee’s termination of
employment with the Company. 6. Non-Disclosure of Confidential Information. (a)
Confidential Information. The Employee acknowledges that in the course of the
Employee’s employment with the Company, the Employee previously was provided
with, had access to, accessed, and used Confidential Information (as defined
herein) of the Company Group. Employee further acknowledges that in the course
of Employee’s continuing employment with the Company, the Employee will use,
have access to, and develop Confidential Information (as defined herein) of the
Company Group. For purposes of this Agreement, “Confidential Information” shall
mean and include all information, whether written or oral, tangible or
intangible (in any form or format), of a private, secret, proprietary or
confidential nature, of or concerning the Company Group or the business or
operations of the Company Group, including without limitation: any trade secrets
or other confidential or proprietary information which is not publicly known or
generally known in the industry; the identity, background, and preferences of
any current, former, or prospective clients, suppliers, vendors, referral
sources, and business affiliates; pricing and financial information; current and
prospective client, supplier, or vendor lists and leads; proposals with
prospective clients, suppliers, vendors, or business affiliates; contracts with
clients, suppliers, vendors or business affiliates; marketing plans; brand
standards guidelines; proprietary computer software and systems; marketing
materials and information; information regarding corporate opportunities;
operating and business plans and strategies; research and development; policies
and manuals; personnel information of employees that is private and
confidential; any information related to the compensation of employees,
consultants, agents or representatives of the Company Group; sales and financial
reports and forecasts; any information concerning any product, technology or
procedure employed by the Company Group but not 8



--------------------------------------------------------------------------------



 
[william_motexformxarxexe009.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 generally known to
its current or prospective clients, suppliers, vendors or competitors, or under
development by or being tested by the Company Group; any inventions, innovations
or improvements covered by Section 9 hereof; and information concerning planned
or pending acquisitions or divestitures. Notwithstanding the foregoing, the term
Confidential Information shall not include information which (A) becomes
available to Employee from a source other than the Company Group or from third
parties with whom the Company Group is not bound by a duty of confidentiality,
or (B) becomes generally available or known in the industry other than as a
result of its disclosure by Employee. (i) During the course of Employee’s
employment with the Company, Employee agrees to use Employee’s best efforts to
maintain the confidentiality of the Confidential Information, including adopting
and implementing all reasonable procedures prescribed by the Company Group to
prevent unauthorized use of Confidential Information or disclosure of
Confidential Information to any unauthorized person. (ii) Employee agrees that
all Confidential Information shall be the Company Group’s sole property during
and after Employee’s employment with the Company. Employee agrees that Employee
will not remove any hard copies of Confidential Information from the Company
Group’s premises, will not download, upload, or otherwise transfer copies of
Confidential Information to any external storage media, cloud storage, personal
email address of Employee or email address that is not owned by the Company
Group (except as necessary in the performance of Employee’s duties for the
Company Group and for the Company Group’s sole benefit), and will not print hard
copies of any Confidential Information that Employee accesses electronically
from a remote location (except as necessary in the performance of Employee’s
duties for the Company Group and for the Company Group’s sole benefit). (iii)
Other than as contemplated in Section 6(a)(iv) below, in the event that Employee
becomes legally obligated to disclose any Confidential Information to anyone
other than to the Company Group, Employee will provide the Company with prompt
written notice thereof so that the Company may seek a protective order or other
appropriate remedy and Employee will cooperate with and assist the Company in
securing such protective order or other remedy. In the event that such
protective order is not obtained, or that the Company waives compliance with the
provisions of this Section 6(a)(iii) to permit a particular disclosure, Employee
will furnish only that portion of the Confidential Information which Employee is
legally required to disclose. (iv) Nothing in this Agreement or any other
agreement with the Company containing confidentiality provisions shall be
construed to prohibit Employee from: filing a charge with, participating in any
investigation or proceeding conducted by, or cooperating with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency charged with
enforcement of any law, rule or regulation (“Government Agencies”); reporting
possible violations of any law, rule or regulation to any Government Agencies;
making other disclosures that are protected under whistleblower provisions of
any law, rule or regulation; or receiving an award for information provided to
any Government Agencies. Employee acknowledges that an individual shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made in confidence to a
federal, state, or local government official, either directly or indirectly, 9



--------------------------------------------------------------------------------



 
[william_motexformxarxexe010.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 or to an attorney,
and made solely for the purpose of reporting or investigating a suspected
violation of law; or (B) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Employee further
acknowledges that an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual: (1) files any document containing the
trade secret under seal; and (2) does not disclose the trade secret, except
pursuant to court order. (b) Restrictions On Use And Disclosure Of Confidential
Information. At all times during Employee’s employment with the Company and
after Employee’s employment with Company terminates, regardless of the reason
for termination, Employee agrees: (i) not to use, permit use of, discuss,
disclose, transfer, or disseminate in any manner any Confidential Information,
except as necessary in the performance of Employee’s duties for the Company
Group and for the Company Group’s sole benefit; (ii) not to make, or cause to be
made, copies (in any form or format) of the Confidential Information, except as
necessary in the performance of Employee’s duties for the Company Group and for
the Company Group’s sole benefit; and (iii) to promptly and fully advise the
Company of all facts known to Employee concerning any actual or threatened
unauthorized use of the Confidential Information or disclosure of the
Confidential Information to any unauthorized person about which Employee becomes
aware. The restrictions contained in this Section 6(b) also apply to
Confidential Information developed by Employee during Employee’s employment with
the Company, which are related to the Company Group or to the Company Group’s
successors or assigns, as such information is developed for the benefit of and
ownership of the Company Group and all rights and privileges to such information
or derivative works, including but not limited to trademarks, patents and
copyrights remain with the Company Group. (c) Third Party Information. Employee
acknowledges that during the course of Employee’s employment with the Company,
Employee may have already received or had access to, and may continue to receive
or have access to, confidential or proprietary information belonging to third
parties (“Third Party Information”). During the Employment Term and thereafter,
Employee agrees: (i) to hold the Third Party Information in the strictest
confidence, take all reasonable precautions to prevent the inadvertent
disclosure of the Third Party Information to any unauthorized person, and follow
all of the Company’s policies regarding protecting the Third Party Information;
(ii) not to use, permit use of, discuss, disclose, transfer, or disseminate in
any manner any Third Party Information, except as necessary in the performance
of Employee’s duties for the Company Group; (iii) not to make, or cause to be
made, copies (in any form or format) of the Third Party Information, except as
necessary in the performance of Employee’s duties for the Company Group; and
(iv) to promptly and fully advise the Company of all facts known to the Employee
concerning any actual or threatened unauthorized use of the Third Party
Information or disclosure of the Third Party Information to any unauthorized
person about which Employee becomes aware. (d) Return of Confidential
Information and Property. Upon termination of Employee’s employment with the
Company, notwithstanding the reason or cause of termination, and at any other
time upon written request by the Company, Employee shall promptly return to the
Company all originals, copies, or duplicates, in any form or format (whether
paper, electronic or other storage media), of the Confidential Information and
the Third Party Information, as well as any and all other documents, computer
discs, computer data, equipment, and property of the Company Group (including,
but not limited to, cell phones, credit cards, and laptop computers if 10



--------------------------------------------------------------------------------



 
[william_motexformxarxexe011.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 they have been
provided to Employee), relating in any way to the business of the Company Group
or in any way obtained by Employee during the course of Employee’s employment
with the Company. Employee further agrees that after termination of Employee’s
employment with the Company, Employee shall not retain any copies, notes, or
abstracts in any form or format (whether paper, electronic or other storage
media) of the Confidential Information, the Third Party Information, or other
documents or property belonging to the Company Group. 7. Non-Competition;
Non-Solicitation. (a) Non-Competition. Employee acknowledges the highly
competitive nature of Company Group’s business and, in consideration of
Employee’s employment and continued employment with the Company, access to the
Confidential Information, and the payment of the Base Salary and certain
benefits by Company to Employee pursuant to the terms hereof (which Employee
acknowledges is sufficient to justify the restrictions contained herein),
Employee agrees that during Employee’s employment with the Company and for a
period of twenty-four (24) months from the date of termination of Employee’s
employment with the Company for any reason whatsoever (and whether upon notice
of the Company or the Employee) (the “Restricted Period”), Employee will not
engage, directly or indirectly, as a principal, officer, agent, employee,
director, member, partner, stockholder (other than as the passive holder of less
than 2% of the outstanding stock of a publicly-traded corporation), independent
contractor, or through the investment of capital, lending of money or property,
rendering of consulting services or advice, or in any other capacity, whether
with or without compensation or other remunerations, in the Restricted Business
(as hereinafter defined) anywhere within the Restricted Area (as hereinafter
defined), except on behalf of the Company Group or with the prior written
consent of the Board. For purposes of this Agreement, the “Restricted Area”
includes any country, state, province, county, or city in which Company Group
(i) conducts business as of the date of termination of Employee’s employment
with the Company or (ii) conducted business within the one-year period prior to
the date of termination of Employee’s employment with the Company. For purposes
of this Agreement, “Restricted Business” shall mean the business of selling
vaporization products and accessories, consumption devices and accessories,
hemp-derived cannabidiol, and ancillary products for licensed cannabis producers
(e.g. child-resistant packaging), and any other business that is the same as,
similar to, or competitive with the products or services provided by the Company
Group. (b) Non-Solicitation of Clients, Suppliers, Vendors, and Referral
Sources. Employee agrees that during the Restricted Period (as defined in
Section 7(a)), the Employee shall not, for Employee’s own benefit or on behalf
of any other person or entity (other than the Company Group), directly or
indirectly through another person or entity: (i) contact, solicit, or
communicate with any existing or prospective client, supplier, vendor, or
referral source of the Company Group for the purpose of encouraging, causing, or
inducing the client, supplier, vendor, or referral source to cease or reduce
doing business with the Company Group; (ii) contact, solicit, or communicate
with any existing or prospective client of the Company Group for the purpose of
providing the client with products or services competitive with those products
or services provided by the Company Group; or (iii) aid or assist any other
person, business, or entity to do any of the aforesaid prohibited acts. The
restriction created by this Section 7(b) is limited to client, supplier, vendor,
or referral source with which the Company Group did business or proposed to do
business at any time during Employee’s employment with the Company. 11



--------------------------------------------------------------------------------



 
[william_motexformxarxexe012.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 (c) Non-Solicitation
of Employees, Consultants, and Independent Contractors. Employee agrees that
during the Restricted Period (as defined in Section 7(a)), the Employee shall
not, directly or indirectly (in any capacity, on Employee’s own behalf or on
behalf of any other person or entity): (i) solicit, request, induce or encourage
any employees, consultants or independent contractors of the Company Group to
terminate their employment, to cease to be engaged by the Company Group, and/or
to terminate or reduce their business relationship with the Company Group; or
(ii) hire, employ, or offer to hire or employ (other than for the Company Group)
any employee, consultant, or independent contractor who is employed or engaged
by the Company Group, or any person or entity who was employed by the Company
Group or engaged by the Company Group as a consultant or independent contractor
at any time during the one (1) year period preceding the date of termination of
Employee’s employment with the Company. (d) Reasonableness of Restrictive
Covenants. Employee agrees and acknowledges that to assure the Company that the
Company Group will retain the value of its operations, it is necessary that the
Employee abide by the restrictions set forth in this Agreement. Employee further
agrees that the promises made in this Agreement are reasonable and necessary for
protection of the Company Group’s legitimate business interests including, but
not limited to: the Confidential Information; client good will associated with
the specific marketing and trade area in which the Company Group conducts its
business; the Company Group’s substantial relationships with prospective and
existing clients, suppliers, vendors, and referral sources; and a productive and
competent and undisrupted workforce. Employee agrees that the restrictive
covenants in this Agreement will not prevent Employee from earning a livelihood
in Employee’s chosen business, they do not impose an undue hardship on Employee,
and that they will not injure the public. (e) Tolling of Restrictive Period. The
time period during which Employee is to refrain from the activities described in
Section 7 of this Agreement will be extended by any length of time during which
Employee is in breach of Section 7 of this Agreement. The Employee acknowledges
that the purposes and intended effects of the restrictive covenants would be
frustrated by measuring the period of the restriction from the date of
termination of Employee’s employment where the Employee failed to honor the
restrictive covenant until required to do so by court order. 8.
Non-Disparagement. Employee agrees that at all times during and after the
Employment Term, Employee will not engage in any conduct that is injurious to
the reputation or interests of the Company Group, including, but not limited to,
making disparaging comments (or inducing or encouraging others to make
disparaging comments) about the Company Group, any of the shareholders, members,
directors, officers, employees or agents of the Company Group, or the Company
Group’s operations, financial condition, prospects, products or services.
However, nothing in this Agreement shall prohibit Employee from: exercising
protected rights under Section 7 of the National Labor Relations Act; filing a
charge with, participating in any investigation or proceeding conducted by, or
cooperating with any Government Agencies; testifying truthfully in any forum or
before any Government Agencies; reporting possible violations of any law, rule
or regulation to any Government Agencies; or making other disclosures that are
protected under whistleblower provisions of any law, rule or regulation. 12



--------------------------------------------------------------------------------



 
[william_motexformxarxexe013.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 9. Intellectual
Property. (a) Work Product Owned By the Company. Employee agrees that the
Company or the applicable member of the Company Group (each individually the
“Assigned Party”) is and will be the sole and exclusive owner of all ideas,
inventions, discoveries, improvements, designs, plans, methods, works of
authorship, deliverables, writings, brochures, manuals, know-how, method of
conducting its business, policies, procedures, products, processes, software, or
any enhancements, or documentation of or to the same and any other work product
in any form or media that Employee made prior to the Effective Date, makes,
works on, conceives, or reduces to practice, individually or jointly with
others, in the course of Employee’s past, current and future employment for the
Assigned Party or with the use of the Assigned Party’s time, materials or
facilities, and is in any way related or pertaining to or connected with the
present or anticipated business, products or services of the Assigned Party
whether produced during normal business hours or on personal time (collectively,
“Work Products”). (b) Intellectual Property. “Intellectual Property” means any
and all (i) copyrights and other rights associated with works of authorship,
(ii) trade secrets and other confidential information, (iii) patents, patent
disclosures and all rights in inventions (whether patentable or not), (iv)
trademarks, trade names, Internet domain names, and registrations and
applications for the registration thereof together with all of the goodwill
associated therewith, (v) all other intellectual and industrial property rights
of every kind and nature throughout the world and however designated, whether
arising by operation of law, contract, license, or otherwise, and (vi) all
registrations, applications, renewals, extensions, continuations, divisions, or
reissues thereof now or hereafter in effect. (c) Assignment. Employee
acknowledges Employee’s work and services provided for the Assigned Party and
all results and proceeds thereof, including, the Work Products, are works done
under Company Group’s direction and control and have been specially ordered or
commissioned by the Company Group. To the extent the Work Products are
copyrightable subject matter, they shall constitute “works made for hire” for
the Company Group within the meaning of the Copyright Act of 1976, as amended,
and shall be the exclusive property of the Assigned Party. Should any Work
Product be held by a court of competent jurisdiction to not be a “work made for
hire,” and for any other rights, Employee hereby assigns and transfers to
Assigned Party, to the fullest extent permitted by applicable law, all right,
title, and interest in and to the Work Products, including but not limited to
all Intellectual Property pertaining thereto, and in and to all works based
upon, derived from, or incorporating such Work Products, and in and to all
income, royalties, damages, claims and payments now or hereafter due or payable
with respect thereto, and in and to all causes of action, either in law or in
equity for past, present, or future infringement. Employee hereby waives and
further agrees not to assert Employee’s rights known in various jurisdictions as
moral rights and grants the Company Group the right to make changes, as the
Company Group deems necessary, in the Work Products. (d) License of Intellectual
Property Not Assigned. Notwithstanding the above, should Employee be deemed to
own or have any Intellectual Property that is used, embodied, or reflected in
the Work Products, Employee hereby grants to the Company Group, its successors
and assigns, the non-exclusive, irrevocable, perpetual, worldwide, fully paid
and royalty-free license, with rights to sublicense through multiple levels of
sublicenses, to use, reproduce, publish, create derivative works of, market,
advertise, distribute, sell, publicly perform and publicly display and 13



--------------------------------------------------------------------------------



 
[william_motexformxarxexe014.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 otherwise exploit by
all means now known or later developed the Work Products and Intellectual
Property. (e) Maintenance; Disclosure; Execution; Attorney-In-Fact. Employee
will, at the request and cost of the Assigned Party, sign, execute, make and do
all such deeds, documents, acts and things as the Assigned Party and their duly
authorized agents may reasonably require to apply for, obtain and vest in the
name of the Assigned Party alone (unless the Assigned Party otherwise directs)
letters patent, copyrights or other analogous protection in any country
throughout the world and when so obtained or vested to renew and restore the
same. In the event the Assigned Party is unable, after reasonable effort, to
secure Employee’s signature on any letters patent, copyright or other analogous
protection relating to a Work Product, whether because of Employee’s physical or
mental incapacity or for any other reason whatsoever, Employee hereby
irrevocably designates and appoints the Assigned Party and their duly authorized
officers and agents as Employee’s agent and attorney-in-fact (which designation
and appointment shall be (i) deemed coupled with an interest and (ii)
irrevocable, and shall survive Employee’s death or incapacity), to act for and
in Employee’s behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent, copyright or other analogous
protection thereon with the same legal force and effect as if executed by
Employee. (f) Employee’s Representations Regarding Work Products. Employee
represents and warrants that all Work Products that Employee makes, works on,
conceives, or reduces to practice, individually or jointly with others, in the
course of performing Employee’s duties for Assigned Party under this Agreement
are (i) original or an improvement of the Assigned Party’s prior Work Products
and (ii) do not include, copy, use, or infringe any Intellectual Property rights
of a third party. 10. Cooperation. Employee agrees that at all times during the
Employee’s employment with the Company and at all times thereafter (including
following the termination of the Employee’s employment for any reason), Employee
will cooperate with all reasonable requests by the Company Group for assistance
in connection with any any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, involving the Company Group, including by
providing truthful testimony in person in any such action, suit, or proceeding,
and by providing information and meeting and consulting with the Board or their
representatives or counsel, or representatives of or counsel to the Company
Group, as reasonably requested; provided, however, that the foregoing shall not
apply to any action, suit, or proceeding involving disputes between Employee and
the Company Group arising under this Agreement or any other agreement. 11.
Indemnification. During and after the Employment Term, the Employee shall be
entitled to all rights to indemnification available under the by-laws,
certificate of incorporation and any director and officer insurance policies of
Greenlane and the Company, any indemnification agreement entered into between
Greenlane and Employee, or to which Employee may otherwise be entitled through
Greenlane, the Company, and/or any of their respective subsidiaries and
affiliates, in accordance with their respective terms. Employee hereby agrees to
indemnify, save and hold harmless the Company Group, including each of their
respective past, present and future employees, consultants, agents,
shareholders, members, officers, managers, and directors, but excluding Employee
(collectively the “Company Indemnitees”), from and against any and all claims,
causes of action, demands, charges, judgments, losses, damages or costs
(including reasonable attorneys’ 14



--------------------------------------------------------------------------------



 
[william_motexformxarxexe015.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 fees) and other
obligations and liabilities whatsoever (collectively, “Losses”) which may arise,
directly or indirectly, as a result of, or in connection with Employee’s
commission of any act or omission involving gross negligence, willful
misconduct, moral turpitude, misappropriation, embezzlement, dishonesty, or
fraud. By way of inclusion and not limitation, “Losses” hereunder shall be
deemed to include any claims, fines, penalties, actions, proceedings or orders
of state or federal agencies or contingent liabilities. Employee further agrees
to assist any Company Indemnitee with its defense of any future third party
claims against any Company Indemnitee for which Employee’s assistance is
necessary or advisable in the reasonable discretion of such Company Indemnitee’s
counsel, without cost to any Company Indemnitee provided, however, that in no
event shall Employee be responsible for any portion of any Company Indemnitee’s
legal fees, except as otherwise provided in this Section 11. 12. Severability;
Independent Covenants. If any term or provision of this Agreement shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable for any reason, the remaining provisions of this Agreement shall
remain enforceable and the invalid, illegal or unenforceable provisions shall be
modified so as to be valid and enforceable and shall be enforced as modified.
If, moreover, any part of this Agreement is for any reason held too excessively
broad as to time, duration, geographic scope, activity, or subject, it is the
intent of the Parties that this Agreement shall be judicially modified by
limiting or reducing it so as to be enforceable to the extent compatible with
the applicable law. The existence of any claim or cause of action of Employee
against the Company Group (or against any member, shareholder, director, officer
or employee thereof), whether arising out of the Agreement or otherwise, shall
not constitute a defense to: (i) the enforcement by the Company Group of any of
the restrictive covenants set forth in this Agreement; or (ii) the Company
Group’s entitlement to any remedies hereunder. Employee’s obligations under this
Agreement are independent of any of the Company Group’s obligations to the
Employee. 13. Remedies for Breach. Employee acknowledges and agrees that it
would be difficult to measure the damages to the Company Group from any breach
or threatened breach by Employee of this Agreement, including but not limited to
Sections 6, 7, 8, and 9 hereof; that injury to the Company Group from any such
breach would be irreparable; and that money damages would therefore be an
inadequate remedy for any such breach. Accordingly, Employee agrees that if
Employee breaches or threatens to breach any of the promises contained in this
Agreement, the Company Group shall, in addition to all other remedies it may
have (including monetary remedies), be entitled to seek an injunction and/or
equitable relief, on a temporary or permanent basis, to restrain any such breach
or threatened breach without showing or proving any actual damage to the Company
Group. Nothing herein shall be construed as a waiver of any right the Company
Group may have or hereafter acquire to pursue any other remedies available to it
for such breach or threatened breach, including recovery of damages from
Employee. Notwithstanding any provision of this Agreement to the contrary,
Employee shall not be entitled to any post-termination payments pursuant hereto
during any period in which Employee is materially violating any of Employee’s
obligations under Sections 6, 7, 8, or 9 hereof. 14. Assignment; Third-Party
Beneficiaries. The rights of the Company under this Agreement may, without the
consent of Employee, be assigned by the Company to (i) any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly, acquires all or substantially all
of the Company’s stock or assets, or (ii) any affiliate or future affiliate of
the Company, and such assignment by Company pursuant 15



--------------------------------------------------------------------------------



 
[william_motexformxarxexe016.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 to this Section 14
shall automatically, and without any further action required by the Parties,
relieve the assignor Company (and discharge and release the assignor Company)
from all obligations and liabilities under or related to this Agreement (all
such obligations and/or automatically liabilities assumed by the assignee
Company). This Agreement shall be binding upon and inure to the benefit of any
successor or assigns of Company. Employee may not assign this Agreement without
the written consent of the Company. Employee agrees that each member of the
Company Group is an express third party beneficiary of this Agreement, and this
Agreement, including the restrictive covenants and other obligations set forth
in Sections 6, 7, 8, 9, 10, and 11 hereof, are for each such member’s benefit.
Employee expressly agrees and consents to the enforcement of this Agreement,
including but not limited to the restrictive covenants and other obligations in
Sections 6, 7, 8, 9, 10 and 11 hereof, by any member of the Company Group as
well as by the Company Group’s future affiliates, successors and/or assigns. 15.
Attorneys’ Fees and Costs. In any action brought to enforce or otherwise
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs from the non-prevailing
party to the action or proceeding, including through settlement, judgment and/or
appeal. 16. Governing Law; Arbitration. (a) Governing Law. This Agreement shall
be governed by the laws of the State of Florida, without regard to its choice of
law principles, except where the application of federal law applies. (b)
Arbitration. The Parties agree that any dispute, controversy, or claim arising
out of or related to this Agreement, to the maximum extent allowed by applicable
law, shall be submitted to final and binding arbitration administered by JAMS,
Inc. (“JAMS”) in accordance with the Federal Arbitration Act and the JAMS
Employment Arbitration Rules and Procedures (the “Rules”) then in effect, and
conducted in Boca Raton, Florida by a single neutral arbitrator selected in
accordance with the Rules. The Rules can be found at wwww.jamsadr.com/rules-
employment-arbitration/. In arbitration, the Parties have the right to be
represented by legal counsel; the arbitrator shall permit adequate discovery
sufficient to allow the Parties to vindicate their claims and may not limit the
Parties’ rights to reasonable discovery; the Parties shall have the right to
subpoena witnesses to compel their attendance at hearings and to cross-examine
witnesses; and the arbitrator's decision shall be in writing and shall contain
essential findings of fact and conclusions of law on which the award is based.
The arbitrator shall have the power to resolve all disputes and award any type
of legal or equitable relief, to the extent such relief is available under
applicable law. Further, in any such arbitration proceeding, the prevailing
party shall be entitled to an award of that party’s costs and attorney’s fees,
unless otherwise prohibited by applicable law. Any award by the arbitrator may
be entered as a judgment in any court having jurisdiction in an action to
confirm or enforce the arbitration award. Except as necessary to confirm or
enforce an award, the Parties agree to keep all arbitration proceedings
completely confidential. Notwithstanding the foregoing, either Party may seek
preliminary injunctive and/or other equitable relief from a court of competent
jurisdiction in support of claims to be prosecuted in arbitration. In the event
a dispute, controversy, or claim arising out of or related to this Agreement is
found to fall outside of the arbitration provision in this Section 16(b), the
Parties agree to submit to the 16



--------------------------------------------------------------------------------



 
[william_motexformxarxexe017.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 exclusive
jurisdiction and venue of the state and federal courts in Palm Beach County,
Florida for the resolution of such dispute, controversy, or claim. 17. Mutual
Waiver of Jury Trial in Court Proceedings. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND A TRIAL BY JURY FOR ANY CAUSE OF
ACTION, CLAIM, RIGHT, ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN
ANY WAY RELATED TO THIS AGREEMENT OR THE RELATIONSHIP OF THE PARTIES. THIS
WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING FROM ANY
SOURCE, INCLUDING BUT NOT LIMITED TO THE CONSTITUTION OF THE UNITED STATES, THE
CONSTITUTION OF ANY STATE, COMMON LAW OR ANY APPLICABLE STATUTE OR REGULATION.
EACH PARTY HEREBY ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING THE
RIGHT TO DEMAND TRIAL BY JURY. 18. Waiver. No waiver of any breach or other
rights under this Agreement shall be deemed a waiver unless the acknowledgment
of the waiver is in writing executed by the party committing the waiver. No
waiver shall be deemed to be a waiver of any subsequent breach or rights. All
rights are cumulative under this Agreement. The failure or delay of the Company
at any time or times to require performance of, or to exercise any of its
powers, rights or remedies with respect to any term or provision of this
Agreement or any other aspect of Employee’s conduct or employment in no manner
(except as otherwise expressly provided herein) shall affect the Company’s right
at a later time to enforce any such term or provision. 19. Survival. Employee’s
post-termination obligations and the Company Group’s post- termination rights
under Sections 6 through 19 of this Agreement shall survive the termination of
this Agreement and the termination of Employee’s employment with the Company
regardless of the reason for termination; shall continue in full force and
effect in accordance with their terms; and shall continue to be binding on the
Parties. 20. Independent Advice. Employee acknowledges that the Company has
provided Employee with a reasonable opportunity to obtain independent legal
advice with respect to this Agreement, and that either: (a) Employee has had
such independent legal advice prior to executing this Agreement; or (b) Employee
has willingly chosen not to obtain such advice and to execute this Agreement
without having obtained such advice. 21. Entire Agreement. This Agreement
constitutes the entire understanding of the Parties relating to the subject
matter hereof and supersedes all prior agreements, understandings, arrangements,
promises and commitments, whether written or oral, express or implied, relating
to the subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments, including but not limited to the
Employment Agreement and Confidentiality Agreement, are hereby canceled and
terminated. 22. Amendment. This Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
Party or Parties against whom enforcement of such amendment, supplement, or
modification is sought. 23. Notices. Any notice, request or other document
required or permitted to be given under this Agreement shall be in writing and
shall be deemed given: (a) upon delivery, if delivered 17



--------------------------------------------------------------------------------



 
[william_motexformxarxexe018.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 by hand; (b) three
(3) days after the date of deposit in the mail, postage prepaid, if mailed by
certified U.S. mail; or (c) on the next business day, if sent by prepaid
overnight courier service. If not personally delivered by hand, notice shall be
sent using the addresses set forth below or to such other address as either
Party may designate by written notice to the other: If to the Employee: at the
Employee’s most recent address on the records of the Company. If to the Company,
to: Warehouse Goods LLC Attention: Douglas Fischer, General Counsel 1095 Broken
Sound Parkway NW, Suite 300, Boca Raton, FL 33487 dfischer@gnln.com 24. Code
Section 409A Compliance. It is intended that the provisions of this Agreement
are either exempt from or comply with the terms and conditions of Section 409A
of the Code and to the extent that the requirements of Section 409A of the Code
are applicable thereto, all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Notwithstanding the foregoing, the Company shall have
no liability with regard to any failure to comply with Section 409A of the Code.
If under this Agreement, an amount is to be paid in two or more installments,
for purposes of Section 409A of the Code each installment shall be treated as a
separate payment. Notwithstanding anything herein to the contrary or otherwise,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A of the Code and the regulations and other
guidance thereunder: (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided to Employee during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Employee in any other calendar year; (ii) the reimbursements for expenses for
which Employee is entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred; and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit. 25.
Counterparts; Electronic Transmission; Headings. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original,
including an electronic copy or facsimile, but all of which taken together shall
constitute one and the same instrument. The headings used herein are for ease of
reference only and shall not define or limit the provisions hereof. [Remainder
of this page intentionally left blank; signatures follow.] 18



--------------------------------------------------------------------------------



 
[william_motexformxarxexe019.jpg]
DocuSign Envelope ID: 1756E781-B52D-4AFF-B1D7-E23A38CD5F45 IN WITNESS WHEREOF,
the Parties have executed this Agreement as of the date first above written.
COMPANY WAREHOUSE GOODS LLC By: Name: Aaron LoCascio Title: CEO EMPLOYEE [INSERT
NAME] Bill Mote GREENLANE HOLDINGS, INC. By: Name: Title: 19



--------------------------------------------------------------------------------



 